Citation Nr: 0841155	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-32 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to death pension benefits for the veteran's 
daughter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to February 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which denied the appellant's claim of 
entitlement to death pension benefits on behalf of the 
veteran's daughter, of whom she has custody.

The Board notes that the appellant requested a video 
conference hearing before a Veterans Law Judge in a statement 
dated in September 2005.  Subsequently, the appellant 
withdrew her request for a hearing in a statement dated in 
October 2006.


FINDING OF FACT

The veteran did not have active military service during a 
wartime period.


CONCLUSION OF LAW

The criteria for an award of VA death pension benefits have 
not been met.  38 U.S.C.A. §§ 1503, 1542, 5103A (West 2007); 
38 C.F.R. §§ 3.2, 3.3, 3.23 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to death pension benefits on 
behalf of the veteran's daughter, of whom she has custody.

VA law provides for pension payments for the surviving child 
because of a veteran's nonservice-connected death, provided 
that the veteran had the requisite wartime service, and the 
surviving child's income is less than the statutory maximum 
rate of death pension.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 
3.3(b), 3.23.  Along with other periods not here applicable, 
the law and regulations recognize August 5, 1964 through May 
7, 1975, and the period beginning August 2, 1990, as periods 
of wartime service. 38 U.S.C.A. § 101 (29), (33); 38 C.F.R. § 
3.2.

The RO has confirmed that the veteran served on active duty 
from May 1979 to February 1981.  Since this was not during a 
recognized period of war, the veteran had no qualifying 
wartime service.  As the veteran lacked qualifying military 
service during a period of war, the appellant's claim for 
death pension benefits on behalf of the veteran's daughter, 
of whom she has custody, must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, VCAA notice is not 
required because the issue presented involves a claim for 
death pension benefits where the veteran did not serve on 
active duty during a period of war.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to death pension benefits for the veteran's 
daughter is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


